                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE




In re:                                                      Chapter 11

M & G USA CORPORATION, et al., 1                            Case No. 17-12307 (BLS)

                       Debtors.                             (Jointly Administered)
                                                            Related to Docket Nos. 1812, 1813, 1920 & 1927




    JOINDER OF ORBITAL INSULATION CORP. TO (I) SINOPEC’S OBJECTION TO THE
        PROPOSED DISCLOSURE STATEMENT FOR DEBTORS’ JOINT PLAN OF
       LIQUIDATION AND (II) OBJECTION OF THE CONSTRUCTION LEINHOLDER
     GROUP TO THE DISCLOSURE STATEMENT FOR JOINT PLAN OF LIQUIDATION
               OF THE U.S. DEBTORS AND DEBTORS IN POSSESSION


         COMES NOW Orbital Insulation, Corp.                 (“Orbital”), by and through its undersigned

counsel, hereby joins in Sinopec Engineering Group America, LLC (“SEGA”) and Sinopec

Engineering (Group) Co., Ltd.’s (“SEG” and with SEGA, “Sinopec”) Objection to the Proposed

Disclosure Statement for Debtors Joint Plan of Liquidation [D.I. 1927] (the “Sinopec Objection”)

and the Objection of Construction Lienholder Group (the “CLG”) to the Disclosure Statement for

Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession [D.I. 1920] (the

“Construction Lienholder Group Objection”). Orbital would similarly request that the Disclosure

Statement for Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession [D.I.

1813] (the “Disclosure Statement”) be denied in its current form. In support of this joinder,

Orbital states as follows:


1
         The Debtors are the following twelve entities (the last four digits of their respective taxpayer
         identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC
         (3236), M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC
         (2195), Mossi & Ghisolfi International S.a.r.l (1270), M&G Chemicals, S.A. (1022), M&G Capital S.a.r.l
         (7812), M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062),
         and Indo American Investments Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is
         450 Gears Road, Suite 240, Houston, Texas 77067.
        1.     On October 24, 2017, M&G Polymers USA, LLC (“M&G Polymers”), one of the

above-captioned debtors, filed a voluntary petition for relief under chapter 11 of the Bankruptcy

Code.    On October 30, 2017 (the “Petition Date”), each of the other Debtors commenced

chapter 11 cases before this Court (together with the chapter 11 case of M&G Polymers, the

“Cases”).

        2.     On September 5, 2018, the Debtors filed their Disclosure Statement and their

proposed Joint Plan of Liquidation [D.I. 1812] (the “Plan”).

        3.     On October 3, 2018, Sinopec filed the Sinopec Objection and the CLG filed the

Construction Lienholder Group Objection detailing numerous failings in the adequacy of the

Disclosure Statement.

        4.     Accordingly, through this Joinder, Orbital hereby joins in the arguments raised in

the Sinopec Objection and the Construction Lienholder Group Objection and expressly adopts,

raises, and incorporates such arguments therein as if fully set forth herein.      Through this

Joinder, and for the reasons set forth in the Sinopec Objection and the Construction Lienholder

Group Objection, Orbital requests that the Court deny the Disclosure Statement in its current

form.

        5.     Orbital reserves the right to supplement and join in any other filings, and to

present supplemental and further arguments at any hearing on the Disclosure Statement.
       WHEREFORE, based on the foregoing, Orbital respectfully requests that the Disclosure

Statement be denied unless and until (i) the Debtors revise the Disclosure Statement to provide

such information to enable creditors to make an informed decision about the Plan, and (ii) revise

the Plan so that it is confirmable.

Dated: October 12, 2018
Port Arthur, TX

                                            LAW OFFICES OF JAMES WIMBERLEY
                                            221 S. Highway 69
                                            P.O. Box 1786
                                            Nederland, TX 77627
                                            (409) 853-4095
                                            (409) 853-1462 - Facsimile
                                            jim@jwimberley.com



                                            BY: _____________________________________
                                               JAMES E. WIMBERLEY
                                               Texas Bar No. 21750350

                                            ATTORNEYS FOR ORBITAL INSULATION CORP.
